NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                           901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                           CORPUS CHRISTI, TEXAS 78401
                                                                           361-888-0416 (TEL)
JUSTICES
                                                                           361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                           HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                           ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                       100 E. CANO, 5TH FLOOR
                                                                           EDINBURG, TEXAS 78539
                                                                           956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ              Thirteenth District of Texas              956-318-2403 (FAX)



                                        September 25, 2014

      Hon. L. Aron Pena                            Hon. Rene A. Guerra
      Law Offices of L. Aron Pena                  Criminal District Attorney
      600 South Closner                            Hidalgo County Courthouse
      Edinburg, TX 78539                           100 N. Closner, Room 303
      * DELIVERED VIA E-MAIL *                     Edinburg, TX 78539
                                                   * DELIVERED VIA E-MAIL *
      Hon. Glenn W. Devino
      Assistant District Attorney
      100 N. Closner, 4th Floor
      Edinburg, TX 78539
      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-13-00136-CR
      Tr.Ct.No. CR-11-6241-A
      Style:    MIGUEL VASQUEZ v. THE STATE OF TEXAS



              Enclosed please find the opinion and judgment issued by the Court on this date.

                                               Very truly yours,


                                               Dorian E. Ramirez, Clerk

      DER:ch
      Enc.
      cc: County Court at Law No. 1 (DELIVERED VIA E-MAIL)
           Hon. Arturo Guajardo Jr., Hidalgo County Clerk (DELIVERED VIA E-MAIL)
           Hon. J. Rolando Olvera Jr., Presiding Judge, Fifth Administrative Judicial Region
           (DELIVERED VIA E-MAIL)